DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,865,135.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application substantially claims the same limitations as the patent, except for one missing limitation.  The current application fails to claim “scanning at a point of sale terminal a pre-printed lottery ticket”.  It would have been obvious for one with ordinary skill in the art, at the time of applicant’s invention to have included a scanner to scan the information related to the pre-printed lottery ticket, thus streamlining the upload system to the lottery administrator.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. 
Based upon consideration of all the relevant factors with respect to the claims as a whole, claims 1-19 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter.  
Although the claim(s) are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition satisfying Step I of an eligibility analysis), which would normally be considered within an appropriate statutory category, as has been noted in the recent Supreme Court decisions Bilski v. Kappos, 130 S. Ct. 3218, 3227 (2010), Alice Corp. Pty. Ltd. v. CLS Bank International, 134 S.Ct. 2347(2014)), (Case No. 13-298 (Supr. Ct., June 19, 2014), and the Court of Appeals for the Federal Circuit in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011), Bancorp Services, L. L. C v Sun Life Assur. Co. of Canada (U.S.), -- F.3d ---, 2012, (Fed. Circ. 2012), one must then look beyond whether the claim falls within a statutory category and determine whether or not the claim is an attempt to patent 
The 2014 Interim Guidance outlines Steps 2A and 2B equivalent to Parts I and II of the Mayo test) which must be undertaken as they pertain to the concept of abstract ideas.
Step 2A - A determination of whether the claim(s) is/are directed to a law of nature, a natural phenomenon, or an abstract idea must be performed.  Examples of abstract ideas include:
Fundamental economic practices;
Certain methods of organizing human activities;
An idea “of itself”; and
Mathematical relationships/formulas.
Types of concepts the courts have found to be abstract ideas include: mitigating settlement risk; hedging; creating a contractual relationship; using advertising as an exchange or currency; processing information through a clearinghouse; comparing new and stored information and using rules to identify options; using categories to organize, store, and transmit information; organizing information through mathematical correlations; managing a game of bingo; the Arrhenius equation for calculating the cure time of rubber, a formula for updating alarm limits, a mathematical formula relating to 
Step 2B - A determination of whether the claim(s) amounts to significantly more than the abstract idea itself.
Non-limiting or non-exclusive examples of limitations which qualify as “significantly more” include:
 Improvements in another technology or technical field;
Improvements in the functioning of the computer itself;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
Other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
Non-limiting or non-exclusive examples of limitations which fail to qualify as “significantly more” include:
Adding the words “apply it” (or equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer; 
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic 
Adding insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea;
Generally linking the use of the judicial exception to a particular technological environment or field of use.

	A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has “long held that this provision contains an important implicit exception[:] Laws of nature, natural phenomena, and abstract ideas are not patentable.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116 (2013) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012)). Under the now familiar two-part test described by the Supreme Court in Alice, “[w]e must first determine whether the claims at issue are directed to a patent-ineligible concept,” such as an abstract idea. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2355 (2014). If so, we must then “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297).
In the instant application, the claims, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea without any limitations which qualify as “significantly more” than the abstract idea itself.
OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015)}, the current application has been rejected as the claims are directed to the abstract idea of lottery game over a computing network.  See United States Court of Appeals for the Federal Circuit decision TLI Communications LLC v. A. V Automotive, LLC.  
In the instant application, the claims, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea (i.e., Certain methods of organizing human activities, engaging in lawful wagering) without any limitation(s) which qualify as “significantly more” than the abstract idea itself, but which are merely implemented/applied on a computer.  
Under Step 2A, the claims are directed towards statutory categories of invention. The claimed invention relates to remote lottery game.  The claims are directed towards implementing a lottery game implemented over a network.  Remote users are permitted to purchase lottery tickets and determine, remotely if said ticket is a winning ticket, after a drawing.  All independent claims recite this principle. 
Additionally, this concept is considered a method of organizing human activity by providing a network based game, based on the information provided by a user. Organizing human activity is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing transactions between people and sales activities (i.e. web based POS and verification related to sale, and in this case lottery sales), advertising, marketing, pricing, resource management, and sales activities or behaviors (see July 2015 Update: Section III (B)).  Several precedential cases have found concepts relating to advertising, marketing, pricing, and sales 
Finally, the concept of identifying and transmitting lottery information to a user further represents ‘an idea itself’ (see July 2015 Update: Section III (C)) inasmuch as it is related to processes of identifying, comparing, processing, and presenting data. Several precedential cases have found concepts relating to processes of identifying, comparing, processing, and presenting data to be mere ideas in themselves. One example includes selecting/identifying displayed data, manipulating the data through encoding and decoding processes, and generating new outputs/displays (Recognicorp, LLC, v. Nintendo Co., Ltd., Nintendo of America, Inc., No. 2:12-cv-01873-RAJ (2017)). The courts have addressed other computerized processes for of identifying, comparing, processing, and presenting data including data collecting and comparing known information (Classen Immunotherapies Inc. v. Biogen IDEC 659 F.3d 1057(Fed. Cir. 2011)), collecting information, analyzing it, and displaying certain results of the collection and analysis (,Electric Power Group, LLC v. Alstom 830 F.3d 1350, 119 
The Examiner deems that the claimed invention therefore is directed to the abstract idea of “engaging in lawful wagering”.  Further, the breadth of the claim when viewed as a whole clearly seeks to “tie up” the abstract idea.  
Therefore, while it is understood that the claims in the current application are not verbatim recitations of the guidelines or case law, the detailed analysis provided above shows how the current claim limitations at issue closely parallel the concepts provided by the guidelines and the precedential case law, and are therefore considered to be directed to an abstract idea (Step 2A: YES).
Under Step 2B, the examiner acknowledges the additional limitations.  These limitations however are used for data gathering and presentation and as such merely represents insignificant pre and post solution activity. Even assuming arguendo that the claims are not insignificant pre and post solution activities or mental activities, each of the functions performed by the machinery are well-understood, routine, and conventional (i.e., receiving and processing data, and receiving or transmitting data over a network, e.g., using the Internet to gather data (see July 2015 Update: Section IV)).
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilmore et al.1 (US Patent Pub. 20050233797, referred to hereinafter as Gilmore).
Claims 1, 4:	Gilmore disclose a method for providing a manufactured, pre-printed lottery ticket for a random draw (0014-0016) comprising, receiving, by a transaction processor, a transaction request from a retailer point of sale (POS) to activate the manufactured, pre-printed lottery ticket (0039-0043), providing, by a transaction processor or retailer, to a lottery administration system unique identification information associated with pre-printed lottery ticket information received from a retailer POS without the use of lottery hardware (0044-0050) and receiving, by the transaction processor or retailer, from the lottery administration system, indication that draw information has been associated with the manufactured, pre-printed lottery ticket (0050-0084).
Claim 2:	Gilmore disclose receiving the transaction request comprises receiving unique product information associated with the manufactured, pre-
Claim 3:	Gilmore disclose draw information is made available on a printed receipt; by scanning a code on the manufactured, pre-printed lottery ticket; or by entering a unique identifier associated with the manufactured, pre-printed lottery ticket into an online website or mobile application (0039-0050).
Claim 5:	Gilmore disclose retrieving unique identification information associated with the manufactured, pre-printed lottery ticket from the received product information (0051-0059).
Claim 6:	Gilmore disclose a game type associated with the manufactured, pre-printed lottery ticket; a wager amount associated with the manufactured, pre-printed lottery ticket; and a number of wagers associated with the manufactured, pre-printed lottery ticket (0039-0059).
Claim 7:	Gilmore disclose validating the received transaction request (0075-0076).
Claim 8:	Gilmore disclose verifying that the product information corresponds to identification information associated with the manufactured, pre-printed lottery ticket (0075-0080).
Claim 9:	Gilmore disclose validating the transaction information includes verifying that the product is validly distributed by the retailer (0014-0020).
Claim 10:	Gilmore disclose the information provided to the lottery administration system includes one or more randomly determined lottery numbers 
Claim 11:	Gilmore disclose  information provided to the lottery administration system includes one or more randomly determined lottery numbers associated with the manufactured, pre-printed lottery ticket prior to the time the manufactured, pre-printed lottery ticket is purchased at the POS (0022 & 0063-0070).
Claim 12:	Gilmore disclose the retailer POS is online (0014-0022).
Claims 13 & 15:	Gilmore disclose the manufactured, pre-printed lottery ticket comprises a barcode, which includes product code and pre-printed lottery ticket information (0040-0075 & 0104).
Claim 14:	Gilmore disclose barcode comprises a first party information and a second party information (0050-0070 & 0104).
Claim 16:	Gilmore disclose pre-printed lottery ticket contains information used to redeem a winning prize (0040-0070).
Claims 17 & 18:	Gilmore disclose lottery administration system generates wagers for the manufactured, pre-printed lottery ticket and a draw date is assigned to the wagers (0039-0055).
Claim 19:	Gilmore disclose age validation (0054).


Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Examiner’s Note
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNIT PANDYA/Primary Examiner, Art Unit 3649